Title: From James Madison to Ambrose Madison, 11 April 1791
From: Madison, James
To: Madison, Ambrose


Dear brother
Philada April 11, 1791
I herewith inclose by a conveyance to Fredericksburg three pamphlets as requested by my father, the other by yourself: to which is added a list of the seeds &c sent lately to Mr Maury, according to the information contained in my last. I have not heard from you in answer to my letter on the subject of Tobacco. I have informed Mr Maury of my request to you to forward a few of the Hhds to this place, and have requested him to ship the rest as usual to his broker in Liverpool. I shall set out at a pretty early day from this place, and shall in company with Mr. Jefferson go at least as far northwardly as Lake George, with which route I shall be able to make some private business partly my own, and partly that of a friend coincide. Whether I shall afterwards extend my route Eastwardly I do not yet decide. I have not yet made any purchase of sugar or coffee as desired by my father. Both articles have fallen, the former is however still high, the latter is tolerably cheap. I shall look at some from the Isle of France today or tomorrow, and shall probably before I leave this provide a supply of that article for the family to whom be so good as to remember me affecly.
